Citation Nr: 0419604	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 2001, 
for the grant of a 40 percent rating for diabetes mellitus.

2.  Entitlement to the payment of additional compensation for 
the veteran's child.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to July 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO in Roanoke, 
Virginia, which in pertinent part, increased the veteran's 
disability rating for diabetes mellitus to 40 percent, 
effective March 21, 2001.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims for an earlier effective 
date and for additional compensation for his dependent child 
and has notified him of the information and evidence 
necessary to substantiate his claims.

2.  In January 1978, the veteran was awarded service 
connection for diabetes mellitus and a 20 percent evaluation 
was assigned, effective July 20, 1977, the date after the 
date of separation from service.  

3.  By correspondence received on March 21, 2001, the veteran 
filed an informal application for increased compensation for 
diabetes mellitus.

4.  In July 2002, the veteran was awarded an increased rating 
of 40 percent for diabetes mellitus, effective March 21, 
2001, the date his claim was filed; the veteran filed a 
timely appeal from this decision.  


CONCLUSION OF LAW

1.  The criteria for an effective date prior to March 21, 
2001, for the assignment of a 40 percent evaluation for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400(o)(2) 
(2003).

2.  The claim for entitlement to payment of additional 
compensation for the veteran's child is without legal merit.  
38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. § 3.4 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court noted that the statute and the regulation provide for 
pre-initial-AOJ adjudication notice, the Court also 
specifically recognized that, where, as in the case currently 
before the Board, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  Instead, the veteran has the right to be 
provided with the requisite VCAA content-complying notice and 
proper subsequent VA process at some time during the 
appellate process.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2003 Statement of the Case and May 2001 and July 2002 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May 2001 and July 2002, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

In this case, the veteran maintains that he is entitled to a 
40 percent rating for his diabetes mellitus, earlier than the 
currently assigned date of March 21, 2001.

In a rating decision dated January 1978, the RO established 
service connection for diabetes mellitus and assigned a 20 
percent evaluation, effective July 20, 1977, the day after 
separation from service.  The veteran was timely notified of 
this decision.  The notification was sent to a [redacted] 
address listed for the veteran.  In that letter, it was noted 
that the veteran was in receipt of retired pay (TDRL), and 
thus ineligible to receive VA compensation.  The veteran was 
advised that if he waived retired pay, he was to complete the 
enclosed VA Form 21-651 and return it to VA within a year 
from the date of the letter (January 30, 1978).  He was 
advised to read the instructions on the back of the letter 
regarding retired pay vs. VA compensation; receiving VA 
outpatient treatment; insurance premiums, and additional 
compensation for dependents (emphasis added).  In addition, 
VA forms were enclosed.  These included a form to waive 
retired pay (21-651), a form to apply for a program of 
educational training (22-1990), and a form describing 
appellate rights (1-4107).  

In a letter dated in June 1979, the RO notified the veteran 
that they had been advised that he was no longer in receipt 
of TDRL.  VA Form 21-4138 was enclosed, and the veteran was 
advised to complete the form in order to reopen his 
compensation claim.  

In correspondence from the veteran dated July 1979, he 
indicated that he wished to reopen his claim for diabetes 
mellitus.  He reiterated this request in July 1980.

Effective October 1979, the veteran began to receive 
compensation benefits.  

Thereafter, there was no correspondence received from the 
veteran until March 2001, when he requested an increase 
rating for his service-connected diabetes mellitus condition.  

Thereafter, private treatment records dated June 1998 to May 
2000 were received.  These documents reflect that the veteran 
was being followed for insulin dependent diabetes.  In June 
1998, he presented for follow up treatment of his diabetes 
mellitus.  He was concerned about his blood pressure and 
reported that he had been under a great deal of stress.  The 
pertinent diagnosis was insulin dependent diabetes.  
Treatment notes dated in November and December 1998 reflect 
continuing treatment for diabetes mellitus.  None of the 
records indicate a need for the veteran to regulate his 
activities.

In a rating decision dated in July 2002, the RO increased the 
veteran's diabetes mellitus rating from 20 percent to 40 
percent, effective March 21, 2001.  In his notice of 
disagreement, the veteran argues that when he initially 
applied for compensation, he was never informed of the 
appellate process, and he never received compensation for his 
spouse or children.  He argued that the effective date for an 
increased rating should be the date of the original award of 
service connection.  Reference is made to the January 1978 RO 
letter to the veteran, providing exactly that information.

Analysis
I.  Entitlement to an Effective Date Prior to March 21, 2001

The veteran argues that he is entitled to an effective date 
prior to March 21, 2001, for the grant of a 40 percent rating 
for diabetes mellitus.

The Board emphasizes that the evidence is clear in showing 
that subsequent to the final decision of record the veteran 
first expressed an intent to obtain an increased rating for 
diabetes mellitus in correspondence received March 21, 2001.  
Such is the date assigned to the 40 percent evaluation for 
service-connected diabetes mellitus.  No other correspondence 
or evidence indicating an intent to claim a higher disability 
rating was submitted by the veteran in the interim between 
the initial award of service connection, effective in July 
1977, and March 21, 2001.

The Board has considered whether the medical evidence 
provided after the March 21, 2001 claim is indicative of an 
increase prior to March 21, 2001, or if such could be 
considered a claim for increase within one year prior to 
March 21, 2001.  The general rule with respect to the 
effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 2002); see also 38 C.F.R. § 3.400(o)(1) (2003).  
An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

A review of the evidence of record fails to reveal an 
increase in diabetes mellitus symptomatology was factually 
ascertainable within the year prior to 
March 21, 2001.  Private outpatient treatment records dated 
in June 1998, reflect continuing treatment for diabetes 
mellitus.  These records do not show entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus.  
While the veteran was on insulin and a restricted diet, these 
private medical records do not show that his activities were 
regulated due to the diabetes mellitus.  It cannot be 
factually ascertained that an increase in the disability had 
occurred. Prior to March 2001.   

In sum, a review of the entire evidentiary record reveals no 
records in the interim between the January 1978 RO decision 
of record awarding service connection and assigning a 20 
percent rating, and March 21, 2001, that may be accepted as 
an informal claim for increase, and reveals no evidence that 
an increase was first factually ascertainable within the year 
prior to receipt of the March 21, 2001, claim for an 
increase.  Accordingly, an effective date prior to March 21, 
2001, is denied.  

II.  Additional Compensation Benefits for Dependents

The veteran argues that he is entitled to an additional award 
of compensation benefit payments for his dependent child.

A veteran entitled to receive compensation for a service-
connected disability, which is rated at not less than 30 
percent, shall be entitled to additional compensation for a 
dependent spouse and children.  38 U.S.C.A. §§ 1115, 1135 
(West 2002).

The term "dependent" includes a veteran's child.  See 38 
U.S.C.A. § 1115(1); 38 C.F.R. § 3.4(b)(2).

A January 1978 rating decision awarded the veteran a 
disability rating of 20 percent for service-connected 
diabetes mellitus, effective July 20, 1977, the day after 
separation from service.  That evaluation remained in effect 
until a July 2002 rating decision, which increased the 
veteran's disability rating to 40 percent, effective March 
21, 2001, the date in which the veteran filed his claim for 
an increased rating.  In this case, because the veteran was 
in receipt of a 20 percent disability rating prior to March 
21, 2001, which was less than 30 percent, he is not legally 
entitled to additional compensation for any dependents, prior 
to March 21, 2001.  38 U.S.C.A. §§ 1115, 1135 (West 2002).

In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a 
matter of law, the appellant is claiming additional benefits 
for which there is no entitlement.  Here, it is the law that 
is dispositive and the veteran has no legal entitlement to 
the benefit claimed.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable to this case.  See 38 C.F.R. § 3.57(a) 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.

ORDER

Entitlement to an effective date prior to March 21, 2001, for 
the grant of a 40 percent evaluation for service-connected 
diabetes mellitus is denied.

Entitlement to the payment of additional compensation for the 
veteran's child is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



